NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   GOOGLE INC.,
                     Appellant

                           v.

       INTELLECTUAL VENTURES II LLC,
                 Cross-Appellant
             ______________________

                 2016-1543, 2016-1545
                ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in No.
IPR2014-00787.
               ______________________

                Decided: July 10, 2017
                ______________________

   DARYL JOSEFFER, King & Spalding LLP, Washington,
DC, argued for appellant. Also represented by JOSHUA
NATHANIEL MITCHELL.

    BRENTON R. BABCOCK, Knobbe, Martens, Olson &
Bear, LLP, Irvine, CA, argued for cross-appellant. Also
represented by EDWARD M. CANNON.
                ______________________

  Before LOURIE, WALLACH, and STOLL, Circuit Judges.
2               GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



STOLL, Circuit Judge.
    Appellant Google Inc. sought inter partes review of
claims 1–3, 5, 7–10, 12–14, 19–22, and 24–30 of U.S.
Patent No. 6,121,960 before the U.S. Patent and Trade-
mark Office’s Patent Trial and Appeal Board. The Board
instituted review and, in its final written decision, found
claims 1–3, 5, 7–10, and 12–14 neither anticipated nor
obvious over the prior art. It also determined that claims
19–22 and 24–30 were anticipated and obvious over the
considered prior art.
    Google appeals the Board’s determinations that
claims 1–3, 5, 7–10, and 12–14 of the ’960 patent are
neither anticipated nor obvious over the prior art. Intel-
lectual Ventures II LLC (“IV”), the owner of the ’960
patent, cross-appeals the Board’s determinations that the
prior art anticipates and renders obvious claims 19–22
and 24–30. We vacate and remand the Board’s anticipa-
tion and obviousness determinations as to claims 1–3, 5,
7–10, and 12–14, and affirm the Board’s anticipation and
obviousness determinations as to claims 19–22 and 24–30.
                        BACKGROUND
                               I.
    The ’960 patent discloses “a screen peripheral system”
that includes “a touch-activated input device for generat-
ing and displaying a composite image,” which “simultane-
ously includes a representation of at least one key, for
example a . . . keyboard” and a “main image provided by
the computing device.” ’960 patent col. 1 l. 65 – col. 2 l. 6.
The keyboard representation is preferably laid over the
main image. Id. at col. 2 ll. 2–7. Figure 5 of the ’960
patent illustrates an exemplary composite image:
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC              3




Id. at Fig. 5.
     According to the patent, while “[i]t is known in the art
to superimpose a keyboard over an image that is output
by an application being executed on a computer, i.e. to
form a ‘phantom’ keyboard,” id. at col. 1 ll. 25–27, prior
art systems “suffer a number of disadvantages,” id. at
col. 1 l. 45. For example, one prior art system generates a
“phantom” keyboard by flickering between the keyboard
and the background images “in alternation” so as to
“create the illusion that both images are being displayed
continuously” but suffers from disadvantages including
compromised image quality, and the requirement for
additional hardware and communication bandwidth. Id.
at col. 1 ll. 38–61. The patented invention produces a
“blended” effect by allowing individual pixels to be dedi-
cated to both the keyboard and the main image, id. at
col. 4 ll. 39–41, and purports to overcome these disad-
vantages.
    To produce the “blended” effect, the patent discloses
“software-based variable-pixel controls” to “determine and
control which pixels of the touch screen will be used for
4               GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



displaying the keyboard representation and which pixels
[will be used] for displaying the main image.” Id. at col. 4
ll. 31–37. While in some cases, “touch screen pixels may
be dedicated to both the keyboard and the main image,
producing a ‘blended’ effect,” in other cases, “each pixel of
the screen is 100% dedicated to either the keyboard or the
main image.” Id. at col. 4 ll. 34–39.
    The patent discloses that the blending of the keyboard
image with the background image “can occur by a variety
of methods and programming schemes,” including “bit-
block or bit-block-type transfer operations, i.e. BitBlt
operations.” Id. at col. 4 ll. 43–49. The patent explains
that BitBlt operations “provide an efficient method of
performing logical combination[s] of up to three sets of
pixels,” id. at col. 4 ll. 50–52, and allow the virtual key-
board to be combined with the display “using a variety of
effects,” id. at col. 4 l. 65. The patent summarizes the
typical BitBlt operations that can be performed in the
table below:
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC              5



Id. at col. 5 ll. 1–19.
    The independent claims at issue are claims 1, 19, and
26. Claims 1 and 19 1 recite:
    1. A screen peripheral system, comprising:
    a computing device for providing a main image;
    and
    a touch-activated input device for generating and
    displaying a composite image visible to a user of
    the screen peripheral system, the touch-activated
    input device comprising a plurality of pixels, the
    composite image simultaneously including:
    a representation of at least one key, the represen-
    tation of at least one key activating an input func-
    tion; and
    the main image provided by the computing device,
    the representation of at least one key being laid
    over the main image;
    wherein the screen peripheral system implements
    variable-pixel control to form the representation
    of at least one key and to form the main image,
    the variable-pixel control causing pixels selected
    to form the representation of at least one key in
    the composite image to depend on and be activat-
    ed simultaneously with pixels selected to form the
    main image, such that the main image and the
    representation of at least one key are displayed
    simultaneously to form the composite image;




    1    As relevant to this appeal, claim 19 is representa-
tive of claim 26.
6               GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



    further wherein the variable-pixel control includes
    logical operators to provide different blend-
    ing/merging effects such that individual pixels of
    the touch-activated input device can be dedicated
    simultaneously to both the main image and the
    representation of at least one key.
Id. at col. 12 ll. 2–29 (emphasis added to highlight disput-
ed claim limitation).
    19. A method of superimposing a representation
    of at least one key over a main image provided by
    a computing device, the method comprising:
    (a) using variable-pixel control to form a represen-
    tation of at least one key, the representation of at
    least one key activating an input function, and to
    form the main image, the variable-pixel control
    causing pixels selected to form the representation
    of at least one key to be activated simultaneously
    with pixels selected to form the main image; and
    (b) generating and displaying a composite image
    visible to a user of the screen peripheral system,
    the composite image simultaneously including the
    representation of at least one key and the main
    image produced by the computing device, the rep-
    resentation of at least one key being superimposed
    on the main image;
    wherein the variable-pixel control allows individ-
    ual pixels to be dedicated simultaneously to both
    the main image and the representation of at least
    one key.
Id. at col. 13 ll. 46–64 (emphasis added to highlight dis-
puted claim limitations).
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC             7



                             II.
    Google asserted that all claims of the ’960 patent are
anticipated by U.S. Patent No. 5,638,501 (“Gough”) under
35 U.S.C. § 102 and obvious in view of U.S. Patent No.
6,118,427 (“Buxton”) 2 under 35 U.S.C. § 103. 3 Gough
teaches a method and apparatus for “providing a translu-
cent overlay image over a base image on the screen of a
computer system,” Gough, Abstract, and Buxton teaches
“graphical user interfaces [(GUIs)] providing variably-
transparent (transparent/semitransparent) layered ob-
jects,” Buxton col. 1 ll. 18–20.
     More specifically, Gough teaches a “Blending Engine”
that blends a background image with an overlay image,
which may be a keyboard image. Gough col. 8 l. 67 –
col. 9 l. 5. Figure 4 of Gough illustrates such a blended
image:




   2    Google asserted that the claims are obvious in
view of Buxton and two other references not relevant to
this appeal.
    3   The versions of 35 U.S.C. §§ 102 and 103 that ap-
ply here are those in force preceding the changes made by
the America Invents Act, given the effective filing dates of
the claims of the ’960 patent. See Leahy–Smith America
Invents Act, Pub. L. No. 112-29, 125 Stat. 284, 293 (2011).
8                GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC




Id. at Fig. 4.
    Gough explains that blending can be performed on a
pixel level using a “computer-implemented blending
process,” id. at col. 3 ll. 64–65, conceptually illustrated in
Figure 10a–10f below:
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC              9




Id. at Figs. 10a–10f.
    Gough explains that Fig. 10a represents the random
access memory (“RAM”) buffer that stores a copy of the
background image, Fig. 10b represents the RAM screen
overlay buffer that stores a copy of the overlay image, and
the buffers are “divided into 16 individually-blendable
units” arranged in a four-by-four matrix for blending.
Id. at col. 10 l. 24–31. Gough further discloses that a
blendable unit “can be anywhere in the range of 1 to 32
pixels.” Id. at col. 10 ll. 2–3. Figs. 10c–10f illustrate the
blending of corresponding rows from Fig. 10a and 10b.
Gough alternatively teaches that blending can be per-
formed using a “color look-up table,” which provides the
resultant blended values from all possible combinations of
two given pixels. Id. at col. 14 ll. 13–22.
10              GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



    Buxton discloses a graphical user interface that uses
“variable transparency to merge images (or layers) of
objects onto a graphical display,” such as a transparent
palette superimposed on an image. Buxton col. 3 ll. 40–
41; see id. at col. 5 ll. 63–65, Fig. 1. To achieve this merg-
ing of images, Buxton teaches that “a number of well
known techniques (methods or algorithms)” can be used,
including, for example, a discrete algorithm “which uses a
bit-mask” and a continuous algorithm known as “alpha
blending.” Id. at col. 16 ll. 1–4, 8–10.
    Regarding discrete algorithms, Buxton teaches that
they “create a transparency effect by turning off and on
various pixels thereby creating a ‘mask’,” and “have been
called dithering, stippling, XORing, and ‘screen-door
transparency.’” Id. at col. 16 ll. 13–16. Regarding contin-
uous algorithms, Buxton discloses an alpha blending
algorithm to compute “resulting pixels” based on a combi-
nation of variables for both the foreground and back-
ground image pixels. Id. at col. 17 ll. 17–34.

                              III.
    Google challenges the Board’s determinations that (1)
Gough does not anticipate claims 1–3, 5, 7–10, and 12–14,
and (2) Buxton in combination with two other patents
does not render obvious claims 1–3, 5, 7–10, and 12–14,
and IV cross-appeals the Board’s determinations that (1)
Gough anticipates claims 19–22, 24, and 26–30, and (2)
the Buxton combination renders obvious claims 19–20, 22,
and 24–30. We possess subject matter jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(4)(A) (2012).
                        DISCUSSION
    Anticipation is a question of fact reviewed for sub-
stantial evidence, Blue Calypso, LLC v. Groupon, Inc., 815
F.3d 1331, 1341 (Fed. Cir. 2016), and obviousness is a
legal conclusion consisting of “underlying factual findings”
reviewed for substantial evidence. Tyco Healthcare Grp.
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC             11



LP v. Ethicon Endo-Surgery, Inc., 774 F.3d 968, 974 (Fed.
Cir. 2014) (citations omitted). “Substantial evidence is
something less than the weight of the evidence but more
than a mere scintilla of evidence,” meaning that “[i]t is
such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” In re NuVasive,
Inc., 842 F.3d 1376, 1379–80 (Fed. Cir. 2016) (internal
quotation marks and citations omitted). We address the
issues on an appeal-by-appeal basis.
                     I.     Google’s Appeal
    Google’s main argument on appeal centers on a par-
ticular limitation in independent claim 1 and claims 2–3,
5, 7–10, and 12–14, which depend from claim 1. 4 In
relevant part, the claims recite “variable-pixel control[s]”
that use “logical operators to provide different blend-
ing/merging effects such that individual pixels of the
touch-activated input device can be dedicated simultane-
ously to both the main image and the representation of at
least one key.” ’960 patent col. 12 ll. 25–29 (emphasis
added). The Board construed “logical operators” to mean
“operators that manipulate binary values at the bit level.”
Google Inc. v. Intellectual Ventures II LLC, No. IPR2014-
00787, 2015 WL 10378100, at *4 (P.T.A.B. Nov. 20, 2015).
Neither party disputes the Board’s construction.
   Google nonetheless alleges that the Board committed
two principal errors when it found that the prior art does



    4   Google additionally raises an argument predicated
on the Board’s institution decision to institute on some
but not all grounds. We do not address the merits of this
argument. See, e.g., Shaw Indus. Grp., Inc. v. Automated
Creel Sys., Inc., 817 F.3d 1293, 1298 (Fed. Cir. 2016), cert.
denied, 137 S. Ct. 374 (declining to review the Board’s
institution decision that denied a proposed ground).
12             GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



not disclose or teach “logical operators” and, therefore,
does not anticipate or render obvious claims 1–3, 5, 7–10,
and 12–14 of the ’960 patent. First, Google argues that
substantial evidence does not support the Board’s antici-
pation findings because Gough discloses logical operators,
and the Board failed to adequately explain its contrary
finding. Second, Google argues that substantial evidence
does not support the Board’s obviousness determination
because Buxton teaches logical operators and the Board
failed to adequately explain its contrary finding. We
agree with Google that the Board failed to adequately
explain its findings on both points.
    In several recent decisions, we have explained what
the Board must do to permit meaningful judicial review of
its final written decisions. See, e.g., Pers. Web Techs.,
LLC v. Apple, Inc., 848 F.3d 987, 992 (Fed. Cir. 2017)
(describing the “basic principles of administrative law”
with which the Board must comply). In particular, the
Board (1) “must make the necessary findings and have an
adequate evidentiary basis for its findings” and (2) “must
examine the relevant data and articulate a satisfactory
explanation for its action including a rational connection
between the facts found and the choice made.” Icon
Health & Fitness, Inc. v. Strava, Inc., 849 F.3d 1034, 1043
(Fed. Cir. 2017) (citation omitted). In the anticipation
findings and obviousness determinations relevant here,
the Board failed to comport with these principles.
    With respect to its anticipation findings, the Board
stated that it did “not agree” with Google “that either
Gough’s description of the blending process depicted in
Figures 10a–10f . . . or Gough’s description of using the
color look-up table . . . expressly discloses using logical
operators.” Google, 2015 WL 10378100, at *7 (citing
Gough col. 10 ll. 23–41, col. 14 ll. 9–19) (emphasis added).
Stating a disagreement with Google, however, does not
amount to a satisfactory explanation for its findings. See
NuVasive, 842 F.3d at 1383 (explaining that the Board
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC            13



cannot “summarize and reject arguments without explain-
ing why the PTAB accepts the prevailing argument”).
    To anticipate a patent, a reference “need not satisfy
an ipsissimis verbis test.” See Whitserve, LLC v. Comput.
Packages, Inc., 694 F.3d 10, 21 (Fed. Cir. 2012) (quoting
In re Gleave, 560 F.3d 1331, 1334 (Fed. Cir. 2009)). The
Board needed to show that its anticipation determinations
were not based purely on a word search for “logical opera-
tors.” Other than finding that Gough does not “expressly”
recite “logical operators,” however, the Board failed to
provide any meaningful rationale for its finding.
    For example, the Board did not explain why it dis-
missed Google’s expert testimony and evidence purporting
to show that one of ordinary skill in the art would have
understood Figures 10a through 10f in Gough to depict an
OR operation, a logical operation, when “description for
the purposes of anticipation can be by drawings alone as
well as by words.” In re Watts, 58 F.2d 841, 842 (C.C.P.A.
1932). The Board also did not explain why it disagreed
with Google’s argument that Gough’s teaching of a “color
look-up table . . . loaded with 256 entries which detail
each possible combination of bits from the 4 bit screen
and the 4 bit overlay,” Gough at col. 14 ll. 13–16, reads on
a manipulation of “binary values at the bit level,” which is
the Board’s own construction of “logical operators,”
Google, 2015 WL 10378100, at *4.
    Nor did the Board explicitly adopt any substantive ev-
idence from IV to disprove Google’s evidence or discredit
Google’s expert. The Board only found that “[a]t best,
[Google]’s arguments suggest how Gough could be envi-
sioned as using logical operators.” Google, 2015 WL
10378100, at *7. But that does not constitute an “affirma-
tive narrative” explaining how and why the Board
reached its conclusion. In re Warsaw Orthopedic, Inc.,
832 F.3d 1327, 1335 (Fed. Cir. 2016).
14             GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



    The Board’s obviousness determination suffers from
similar defects. In relevant part, the Board found that
Google’s “arguments do not persuade us that Buxton’s
alpha blending equation uses operators that manipulate
binary values at the bit level, consistent with our con-
struction of ‘logical operators.’”    Google, 2015 WL
10378100, at *11. The Board further explained that “[t]he
alpha blending equation unquestionably involves arith-
metic operations, which we find differ from logical opera-
tions.” Id. Although the Board made several fact findings
as to the scope and content of Buxton, it did not provide
any rationale for those findings, including its findings
that (1) Buxton’s alpha blending equation does not use
operators that manipulate binary values at the bit level;
and (2) arithmetic operations “differ from logical opera-
tions.” Id.
    Google provided expert testimony showing that Bux-
ton’s “alpha-blending algorithm” is implemented using
one or more logical operations. J.A. 1221 ¶ 60. The
expert cited numerous references as support, including
textbooks entitled “Computer Architecture a Quantitative
Approach” and “Digital Integrated Circuits,” prior art
patents, and IEEE dictionary definitions, and explained
that logical operations are “[a]t the heart of any equation
involving addition, subtraction, or multiplication or
division.” Id. The Board, however, did not acknowledge
any of Google’s evidence, let alone explain why it consid-
ered such evidence unconvincing. Instead, the Board
merely stated that it considered “all evidence and argu-
ments” and “[agreed] with [IV].”         Google, 2015 WL
10378100, at *12. IV, however, relied on a single diction-
ary definition to argue that Buxton’s “alpha-blending
algorithm” does not describe or suggest logical operations,
J.A. 24 (citing J.A. 1133 ¶ 106). In view of the opposing
evidence provided by Google and the complexity and
closeness of the factual issues before it, the Board’s mere
“agree[ment] with IV” does not constitute a satisfactory
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC           15



explanation of a rational connection between the facts
found and the choice made.
    Finally, we cannot review the Board’s findings when
we do not know the scope of “all evidence and arguments”
considered by the Board. Id. For example, we do not
know whether the Board relied on IV Exhibit 2018, which
includes a table from the book Computer Organization
and Design purporting to list arithmetic operations as a
category separate from logical operations. See JA 1820-
1825 (citing John L. Hennessy & David A. Patterson,
Computer Organization and Design: The Hard-
ware/Software Interface 106-109 (Morgan Kaufmann
Publishers, Inc., 2nd ed. 1998)). Google had filed a motion
to exclude the exhibit, but the Board dismissed the motion
as moot, stating that it did not rely on Exhibit 2018 in
rendering its final decision. It seems that the Board did
consider the evidence, however, as IV discussed the table
at length during the oral hearing before the Board, and
the Board posed a substantive question about the table to
confirm its understanding of it. At oral argument before
this court, IV’s counsel suggested that the Board did not
exclude this evidence. See Oral Arg. at 24:13–25:33,
oralarguments.cafc.uscourts.gov/ default. aspx?fl=2016-
1543.mp3 (IV’s counsel asserting that the Table “wasn’t
excluded”).
     Even more troubling is the Board’s treatment of
Google’s alternative argument that Buxton’s discrete
algorithms embodiment, which uses “XORing” to blend
images, discloses logical operators. According to Google,
it is undisputed that XOR is a Boolean logical operator.
The Board did not acknowledge, let alone address this
argument.
    Our precedent demands more than what the Board’s
opinion provided here. See NuVasive, 842 F.3d at 1383.
We cannot affirm findings that lack an adequate ra-
tionale. See Icon, 849 F.3d at 1043. In a close factual
16             GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



dispute where reasonable minds may differ in their
findings based on opposing evidence, the Board must
provide rationale for its findings to facilitate our review.
See Pers. Web Techs., 848 F.3d at 992 (“the amount of
explanation needed will vary from case to case, depending
on the complexity of the matter and the issues raised in
the record”). This is one such case, as highlighted by the
fact that IV itself argued, in its infringement contentions
against another party with similar products in district
court proceedings, the opposite of what it argues on
appeal. See J.A. 1370 (IV contending that an accused
device infringes claim 10 of the ’960 patent, which de-
pends from claim 1, by practicing alpha-blending).
     On remand, the Board must provide additional fact
findings and explanations for its findings relating to the
anticipation and obviousness determinations as to claims
1–3, 5, 7–10, and 12–14 of the ’960 patent. We take no
position on whether the prior art, taken as a whole,
anticipates or renders obvious the disputed claims. See
Ariosa Diagnostics v. Verinata Health, Inc., 805 F.3d
1359, 1365 (Fed. Cir. 2015) (“[W]e must not ourselves
make factual and discretionary determinations that are
for the [Board] to make.” (citations omitted)).
                   II. IV’s Cross-Appeal
    IV challenges the Board’s anticipation and obvious-
ness determinations as to claims 19–22 and 24–30 of the
’960 patent based its construction of limitations in inde-
pendent claims 19 and 26.
    In particular, IV asserts that claim 19, as properly
construed, requires the “variable-pixel control” to be able
to create composite images in which “some of the pixels
are selected entirely from the main image, some of the
pixels are selected entirely from the representation of the
key, and some of the pixels are blended.”            Cross-
Appellant’s Br. 85. IV arrived at its argument by constru-
ing part (a) of the claim to require a selecting—not blend-
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC              17



ing—of pixels, and part (b) of the claim to require a blend-
ing—not selecting—of pixels. Referring to part (a) as the
“pixel selection limitation” and part (b) as the “pixel
blending limitation,” IV asserts that “[t]he pixel selection
limitation and the pixel blending limitation are two
separate limitations” and “[t]he claims do not recite the
pixel selection limitation or the pixel blending limitation;
they require both functions.” Id. at 86. IV argues that
the Board improperly “inserted an ‘or’ between the pixel
selection limitation and the pixel blending limitation,
finding that the claims can be satisfied by the perfor-
mance of only one of the two claimed functions.” 5 Id.
    The Board did not construe part (a) or part (b) of
claim 19. It explained that it construes “claim terms in
controversy . . . only to the extent necessary to resolve the
controversy.” J.A. 6–7. We agree with the Board that
parts (a) and (b) of claim 19 do not require construction
other than ordinary meaning to resolve the parties’ pa-
tentability arguments.        Furthermore, we reject IV’s
proposed claim construction, which finds no support in
the intrinsic evidence.
     Claim 19 recites “[a] method of superimposing a rep-
resentation of at least one key over a main image” includ-
ing a step “(a),” ’960 patent col. 13 ll. 49-55, and a step
“(b),” id. at col. 13 ll. 56-61. Step (a) “[forms] a represen-
tation of at least one key” and “the main image,” id. at col.
13 ll. 49–55, and step (b) “[generates] and [displays] a


    5   IV asserts that, “[f]or similar reasons, claim 26
should be interpreted to require variable-pixel control to
perform both the pixel selection limitation and the pixel
blending limitation.” Id. at 91. Because IV’s position as
to claim 26 relies solely on its position as to claim 19, our
analysis below of claim 19 applies with equal force to
claim 26.
18             GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC



composite image” that “simultaneously [includes] the
representation of” the at least one key and the main
image formed in step (a), id. at col. 13 ll. 56–61. That is,
step (b) generates and displays a composite image using
the representation of the at least one key and the main
image formed in step (a).
    A reasonable reading of the claim would not result in
interpreting step (a) as a “pixel selection limitation” that
requires pixels to be selected but not blended, and step (b)
as a “pixel blending limitation” that requires pixels to be
blended but not selected. The word “selected,” which IV
emphasized in order to coin the phrase “pixel selection
limitation,” is merely used in step (a) to describe that the
pixels selected to form the representation of the at least
one key should be “activated simultaneously” with the
pixels selected to form the main image. As for the phrase
“pixel blending limitation,” IV imports limitations from
the “wherein” clause of claim 19 to argue that step (b)
requires “pixel blending.” Step (b), however, does not
recite blending. Nor does the “wherein” clause require
blending. The “wherein” clause merely requires that the
variable-pixel control have the capability to allow blend-
ing. Id. at col. 13 ll. 46–64 (“Wherein the variable-pixel
control allows individual pixels to be dedicated simulta-
neously to both the main image and the representation of
at least one key.”). Thus, IV’s proposed interpretation is
not a reasonable interpretation of the claim.
    Because IV does not contend that claims 19–22 and
24–30 are otherwise valid, we affirm the Board’s findings
with respect to their invalidity.
                       CONCLUSION
     We have considered the parties’ remaining arguments
and find them unpersuasive. Accordingly, while we
affirm the Board’s anticipation and obviousness determi-
nations as to claims 19–22 and 24–30, we vacate and
GOOGLE INC.   v. INTELLECTUAL VENTURES II LLC      19



remand the Board’s anticipation and obviousness deter-
minations as to claims 1–3, 5, 7–10, and 12–14.
             AFFIRMED IN PART,
       VACATED AND REMANDED IN PART
                            COSTS
   No Costs.